Citation Nr: 0410348	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  03-24 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
degenerative disc disease of the lumbar spine, currently evaluated 
as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from September 1991 to May 1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 decision by the RO in Columbia, South 
Carolina which, in pertinent part, granted a 20 percent rating for 
degenerative disc disease of the lumbar spine. The veteran 
appealed for an increased rating.  A Board hearing was requested 
and scheduled, but the veteran failed to report for such hearing.  

This issue is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when further 
action is required on her part.


REMAND

In December 2003, the veteran's representative filed a motion to 
reschedule his hearing before the Board, and requested that such 
hearing be a videoconference hearing, to be conducted at the RO.  
This motion was granted in March 2004.  Thus, this case must be 
returned to the RO to arrange such a hearing.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2003).

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a Board videoconference 
hearing in connection with his appeal.  After the hearing is 
conducted, the case should be returned to the Board, in accordance 
with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





